Citation Nr: 1417307	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-24 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post arthroscopy.

2.  Entitlement to a disability rating in excess of 10 percent for right knee instability associated with internal derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 1989.

These matters come before the Board of Veterans' Appeals (Board) from January 2009 (increased rating) and March 2009 (reduction claim) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the claims in September 2010 so that the Veteran could be scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ) at the RO.  This hearing was conducted by the undersigned VLJ, in February 2011, and a transcript of the hearing has been associated with the claims folder.  

In a March 2012 decision, the Board restored the 10 percent disability rating for the Veteran's service-connected right knee instability and remanded the issues of entitlement to disability ratings in excess of 10 percent for DJD of the right knee and for right knee instability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to afford the Veteran a VA examination in connection with this appeal.

In a February 2008 Compensation and Pension (C&P) examination for joints, the Veteran reported repeated instability and recurrent subluxation of the right knee, but denied induration or dislocation.  The Veteran stated that his right knee continually gives out and he had to use furniture to get up from a seated position.  In a January 2009 C&P examination for joints, it was also noted that the Veteran's right knee had episodes of dislocation or subluxation several times a week.

In a February 2011 travel board hearing, the Veteran testified that his right knee condition had worsened since his January 2009 C&P examination and that he has pain and joint swelling in his right knee and cannot go down stairs without holding the handrail or his knee will give out.  As a result, the Veteran stated that he wears a knee brace, prescribed by the VA, every day.

In a May 2012 C&P examination for knee and lower leg conditions, joint stability in the right knee was listed as normal for anterior instability, posterior instability, and medial-lateral instability.  The VA examiner noted that there was no evidence or history of recurrent patellar subluxation/dislocation in the Veteran's right knee.  As a result, a new VA examination is necessary to reconcile these C&P examinations.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all pertinent VA medical treatment records, not already on file, from 2009 to the present, and associate them in the Veteran's VA claims folder.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of his right knee disabilities.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.

Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  The range of motion of the Veteran's right knee disabilities should be set forth in degrees.

The examiner should further comment on: 

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

b. Reconcile the February 2008 and the January 2009 C&P examinations with the May 2012 examination regarding instability, dislocation, or subluxation in the Veteran's right knee.  The February 2011 travel board hearing should also be taken into account.  The degree (slight, moderate, or severe) of any instability or subluxation should be indicated.

The examiner must then render an opinion concerning the effect of each of the Veteran's service-connected disabilities on his ordinary activity and his ability to procure and maintain employment.

3. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and her representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



